21 So.3d 921 (2009)
FIRST FLORIDA BANK, a Florida Chartered Commercial Bank, Appellant,
v.
ADVANTAGE BUILDERS OF AMERICA, INC., d/b/a Advantage Builders, Appellee.
No. 2D09-267.
District Court of Appeal of Florida, Second District.
December 2, 2009.
*922 Joseph G. Foster and Javier A. Pacheco of Porter Wright Morris & Arthur LLP, Naples, for Appellant.
Billy Joe L. McFarland, Cape Coral, for Appellee.
PER CURIAM.
Affirmed. See Blosam Contractors, Inc. v. Republic Mortgage Investors, 353 So.2d 1225 (Fla. 2d DCA 1977); Emerald Designs, Inc. v. Citibank F.S.B., 626 So.2d 1084 (Fla. 4th DCA 1993); Morgen-Oswood & Assocs., Inc. of Fla. v. Cont'l Mortgage Investors, 323 So.2d 684 (Fla. 4th DCA 1975).
WHATLEY, SILBERMAN, and CRENSHAW, JJ., Concur.